DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 7, 9, 13, 28-31, 34, 36, and 40 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 13, 28-31, 34, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US# 2012/0307772 hereinafter referred to as Kwon) in view of Gao et al. (US# 2013/0194908 hereinafter referred to as Gao).

	RE Claim 1, Kwon discloses a method for wireless communication, comprising:
See Kwon [0106] – determining resources for SRS transmission); 
	determining, by the terminal device, a resource utilization scheme used for transmitting an SRS on the multiple time domain resource units (See Kwon [0150] – determining scheme (periodic/aperiodic) SRS); 
	performing, by the terminal device, the SRS transmission on the multiple time domain resource units according to the determined resource utilization scheme (See Kwon [0150] – transmitting SRS based on scheme);
	wherein the resource utilization scheme indicates whether frequency domain resource is switched on the multiple time domain resource units (See Kwon [0111] – determining if frequency will overlap and utilizing frequency hopping if necessary); 
	wherein the multiple time domain resource units are Orthogonal Frequency Division Multiplexing (OFDM) symbols (See Kwon Summary – (OFDM symbol, Subframe, etc…));
	wherein the resource utilization scheme comprises:
	when the frequency domain resource is switched on the multiple time domain resource units, performing resource hopping on frequency domain resources in the multiple time domain resource units (See Kwon [0111] – utilizing frequency hopping).
	Kwon does not specifically disclose 

	However, Gao teaches of transmitting SRS according to a resource utilization scheme wherein the resource utilization scheme comprises:
	when the frequency domain resource is switched on the multiple time domain resource units, performing resource hopping on frequency domain resources in the multiple time domain resource units (See Gao FIG 14; [0064]-[0065] – for aperiodic SRS transmission, frequency-hopping is used for the multiple time domain resource units (i.e. subframe 1-4, 6-9, etc…)); and
	When the frequency domain resource is not switched on the multiple time domain resource units, performing transmission with adopting a same beam and a same frequency domain resource in the multiple time domain resource units (See Gao FIG 14; [0064]-[0065] – for periodic SRS transmission, frequency-hopping is not used and transmission/frequency domain resource remains same for the multiple time domain resource units (i.e. subframe 0, 5, etc…)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Kwon, comprising when the frequency domain resource is not switched on the multiple time domain resource units, performing transmission with adopting a same beam and a same frequency domain resource in the multiple time domain resource units, as taught in Gao. One is motivated as such in order to allow for flexible resource utilization while avoiding collisions (See Gao [0037]-[0040]).

	RE Claim 2, Kwon, modified by Gao, discloses a method, as set forth in claim 1 above, wherein the resource utilization scheme is a scheme by which the terminal device utilizes at least one of the frequency domain resource (See Kwon [0111] – utilizing frequency domain subcarrier), a transmit antenna (See Kwon [0160] – antenna grouping), or a transmit beam in case of performing the SRS transmission on the multiple time domain resource units.

	RE Claim 3, Kwon, modified by Gao, discloses a method, as set forth in claim 2 above, wherein a mode of utilizing at least one of the frequency domain resource, the transmit antenna, or the transmit beam comprises: 
	a switching mode of at least one of the frequency domain resource, the transmit antenna or the transmit beam in the multiple time domain resource units (See Kwon [0150], [0152], [0160] – indicating which subframe (aperiodic/periodic) is to be used as well as which antenna group to be used).

	RE Claim 4, Kwon, modified by Gao, discloses a method, as set forth in claim 2 above, wherein a mode of utilizing at least one of the frequency domain resource, the transmit antenna, or the transmit beam indicates:
	whether the transmit antenna or the transmit beam is switched on the multiple time domain resource units (See Kwon [0150], [0152], [0160] – also indicating when transmission is activated or deactivated on certain resources).

Claim 7, Kwon, modified by Gao, discloses a method, as set forth in claim 1 above, wherein determining, by the terminal device, the resource utilization scheme used for transmitting the SRS in the multiple time domain resource units, comprises: 
	determining, by the terminal device, the resource utilization scheme according to a parameter configuration of the SRS resource (See Kwon [0085]-[0088], [0093]-[0095], [0159]-[0160] – parameter configuration can be transmission bandwidth or quantity of resource units occupied by SRS resource (i.e. trying not to overlap aperiodic/periodic resources)).

	RE Claim 9, Kwon, modified by Gao, discloses a method, as set forth in claim 7 above, wherein determining, by the terminal device, the resource utilization scheme according to the parameter configuration of the SRS resource, comprises: 
	determining, by the terminal device, the resource utilization scheme according to a configuration (See Kwon [0085]-[0088], [0093]-[0095], [0159]-[0160] – parameter configuration) of at least one of the following: 
	a transmission bandwidth of the SRS resource (See Kwon [0085]-[0088], [0093]-[0095], [0159]-[0160] – parameter configuration can be transmission bandwidth); 
	a quantity of antenna ports for performing the SRS transmission on the SRS resource; 
	a quantity of the multiple time domain resource units occupied by the SRS resource (See Kwon [0085]-[0088], [0093]-[0095], [0159]-[0160] – parameter configuration can be quantity of resource units occupied by SRS resource (i.e. trying not to overlap aperiodic/periodic resources));
{YB:00935968.DOCX }International Application Serial No. PCT/CN2017/091861Page 7 of 12	Preliminary AmendmentDated: December 30, 2019a persistent scheme of transmitting the SRS on the SRS resource; 
	an SRS resource hopping configuration of the SRS resource (See Kwon [0085]-[0088], [0093]-[0095], [0159]-[0160] – parameter configuration can be SRS resource hopping configuration [0111]); 
	an interval of subcarriers occupied for transmitting the SRS on the SRS resource; or
	an SRS type of the SRS resource (See Kwon [0085]-[0088], [0093]-[0095], [0159]-[0160] – parameter configuration can be SRS type of the SRS resource (aperiodic/periodic)).

	RE Claim 13, Kwon, modified by Gao, discloses a method, as set forth in claim 9 above, wherein in case that a value of the SRS resource hopping configuration of the SRS resource is a first value, the determined resource utilization scheme is performing resource hopping on frequency domain resources in the multiple time domain resource units (See Kwon [0111] – frequency hopping to not overlap transmission mode resources (aperiodic/periodic)); or 
	in case that a value of the SRS resource hopping configuration of the SRS resource is not the first value, the determined resource utilization scheme is: 
	switching a transmit antenna in the multiple time domain resource units (See Kwon [0159]-[0160] – if antenna transmission overlaps, change antenna grouping); or

	performing transmission with adopting a same beam and a same frequency domain resource in the multiple time domain resource units (See Gao FIG 14; [0064]-[0065] – for periodic SRS transmission, frequency-hopping is not used and transmission/frequency domain resource remains same for the multiple time domain resource units (i.e. subframe 0, 5, etc…)).

	RE Claim 28, Kwon discloses a terminal device (See Kwon FIG 1 – UE), comprising a processor, a memory, and a transceiver (See Kwon FIGs 1, 11), 
	Wherein the memory is configured to store a computer program, the transceiver is configured to communicate with another device under control of the processor, and the processor, when executing the computer program, is configured to control the terminal device to:
	Determine multiple time domain resource units occupied for performing Sounding Reference Signal (SRS) transmission on an SRS resource (See Kwon [0106] – determining resources for SRS transmission); 
	determine a resource utilization scheme used for transmitting an SRS on the multiple time{YB:00935968.DOCX }International Application Serial No. PCT/CN2017/091861Page 8 of 12 Preliminary AmendmentDated: December 30, 2019domain resource units (See Kwon [0150] – determining scheme (periodic/aperiodic) SRS); 
	perform the SRS transmission on the multiple time domain resource units according to the determined resource utilization scheme (See Kwon [0150] – transmitting SRS based on scheme);
See Kwon [0111] – determining if frequency will overlap and utilizing frequency hopping if necessary); 
	wherein the multiple time domain resource units are Orthogonal Frequency Division Multiplexing (OFDM) symbols (See Kwon Summary – (OFDM symbol, Subframe, etc…));
	wherein the resource utilization scheme comprises:
	when the frequency domain resource is switched on the multiple time domain resource units, performing resource hopping on frequency domain resources in the multiple time domain resource units (See Kwon [0111] – utilizing frequency hopping).
	Kwon does not specifically disclose 
	When the frequency domain resource is not switched on the multiple time domain resource units, performing transmission with adopting a same beam and a same frequency domain resource in the multiple time domain resource units.
	However, Gao teaches of transmitting SRS according to a resource utilization scheme wherein the resource utilization scheme comprises:
	when the frequency domain resource is switched on the multiple time domain resource units, performing resource hopping on frequency domain resources in the multiple time domain resource units (See Gao FIG 14; [0064]-[0065] – for aperiodic SRS transmission, frequency-hopping is used for the multiple time domain resource units (i.e. subframe 1-4, 6-9, etc…)); and
See Gao FIG 14; [0064]-[0065] – for periodic SRS transmission, frequency-hopping is not used and transmission/frequency domain resource remains same for the multiple time domain resource units (i.e. subframe 0, 5, etc…)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Kwon, comprising when the frequency domain resource is not switched on the multiple time domain resource units, performing transmission with adopting a same beam and a same frequency domain resource in the multiple time domain resource units, as taught in Gao. One is motivated as such in order to allow for flexible resource utilization while avoiding collisions (See Gao [0037]-[0040]).

	RE Claim 29, Kwon, modified by Gao, discloses a terminal device, as set forth in claim 28 above, wherein the resource utilization scheme is a scheme by which the terminal device utilizes at least one of frequency domain resource (See Kwon [0111] – utilizing frequency domain subcarrier), a transmit antenna (See Kwon [0160] – antenna grouping), or a transmit beam in case of performing the SRS transmission on the multiple time domain resource units.

Claim 30, Kwon, modified by Gao, discloses a terminal device, as set forth in claim 29 above, wherein a mode of utilizing at least one of the frequency domain resource, the transmit antenna, or the transmit beam comprises: 
	a switching mode of at least one of the frequency domain resource, the transmit antenna or the transmit beam in the multiple time domain resource units (See Kwon [0150], [0152], [0160] – indicating which subframe (aperiodic/periodic) is to be used as well as which antenna group to be used).

	RE Claim 31, Kwon, modified by Gao, discloses a terminal device, as set forth in claim 29 above, wherein a mode of utilizing at least one of the frequency domain resource, the transmit antenna, or the transmit beam indicates:
	whether the transmit antenna or the transmit beam is switched on the multiple time domain resource units (See Kwon [0150], [0152], [0160] – also indicating when transmission is activated or deactivated on certain resources).

	RE Claim 34, Kwon, modified by Gao, discloses a terminal device, as set forth in claim 28 above, wherein the processor is further configured to control the terminal device to:
	Determine the resource utilization scheme according to a parameter configuration of the SRS resource (See Kwon [0085]-[0088], [0093]-[0095], [0159]-[0160] – parameter configuration can be transmission bandwidth or quantity of resource units occupied by SRS resource (i.e. trying not to overlap aperiodic/periodic resources)).

	RE Claim 36, Kwon, modified by Gao, discloses a terminal device, as set forth in claim 34 above, wherein the processor is further configured to control the terminal device to: 
	Determine the resource utilization scheme according to a configuration (See Kwon [0085]-[0088], [0093]-[0095], [0159]-[0160] – parameter configuration) of at least one of the following: 
	a transmission bandwidth of the SRS resource (See Kwon [0085]-[0088], [0093]-[0095], [0159]-[0160] – parameter configuration can be transmission bandwidth); 
	a quantity of antenna ports for performing the SRS transmission on the SRS resource; 
	a quantity of the multiple time domain resource units occupied by the SRS resource (See Kwon [0085]-[0088], [0093]-[0095], [0159]-[0160] – parameter configuration can be quantity of resource units occupied by SRS resource (i.e. trying not to overlap aperiodic/periodic resources));
{YB:00935968.DOCX }International Application Serial No. PCT/CN2017/091861Page 7 of 12	Preliminary AmendmentDated: December 30, 2019a persistent scheme of transmitting the SRS on the SRS resource; 
	an SRS resource hopping configuration of the SRS resource (See Kwon [0085]-[0088], [0093]-[0095], [0159]-[0160] – parameter configuration can be SRS resource hopping configuration [0111]); 
	an interval of subcarriers occupied for transmitting the SRS on the SRS resource; or
See Kwon [0085]-[0088], [0093]-[0095], [0159]-[0160] – parameter configuration can be SRS type of the SRS resource (aperiodic/periodic)).

	RE Claim 40, Kwon, modified by Gao, discloses a terminal device, as set forth in claim 36 above, wherein in case that a value of the SRS resource hopping configuration of the SRS resource is a first value, the determined resource utilization scheme is performing resource hopping on frequency domain resources in the multiple time domain resource units (See Kwon [0111] – frequency hopping to not overlap transmission mode resources (aperiodic/periodic)); or 
	in case that a value of the SRS resource hopping configuration of the SRS resource is not the first value, the determined resource utilization scheme is: 
	switching a transmit antenna in the multiple time domain resource units (See Kwon [0159]-[0160] – if antenna transmission overlaps, change antenna grouping); or
	switching a transmit beam in the multiple time domain resource units; or
	performing transmission with adopting a same beam and a same frequency domain resource in the multiple time domain resource units (See Gao FIG 14; [0064]-[0065] – for periodic SRS transmission, frequency-hopping is not used and transmission/frequency domain resource remains same for the multiple time domain resource units (i.e. subframe 0, 5, etc…)).


Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Gao reference).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477